
	
		II
		111th CONGRESS
		1st Session
		S. 2890
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 16, 2009
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Buy American Act to increase
		  the requirement for American-made content, to tighten the waiver provisions,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Buy American Improvement Act of
			 2009.
		2.Requirements for waivers
			(a)In GeneralSection 2 of the
			 Buy American Act (41 U.S.C. 10a) is
			 amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by striking
			 through 2011 and inserting through 2013;
			 and
					(B)in paragraph (3), by striking to the
			 maximum extent practicable; and
					(2)by adding at the end the following new
			 subsection:
					
						(c)Special RulesThe following rules shall apply in carrying
				out the provisions of subsection (a):
							(1)Public interest waiverA determination that it is not in the
				public interest to enter into a contract in accordance with this Act may not be
				made after a notice of solicitation of offers for the contract is published in
				accordance with section 18 of the Office of Federal Procurement Policy Act (41
				U.S.C. 416) and section 8(e) of the Small
				Business Act (15 U.S.C. 637(e)).
							(2)Calculation of domestic and non-domestic
				bids
								(A)PreferenceA Federal agency entering into a contract
				shall give preference to a company submitting a bid on the contract that
				manufactures in the United States the article, material, or supply for which
				the bid is solicited, if—
									(i)that company’s bid is substantially the
				same as an bid made by a company that does not manufacture the article,
				material, or supply in the United States; or
									(ii)that company is the only company that
				manufactures in the United States the article, material, or supply for which
				the bid is solicited.
									(B)Exclusion of start-up costs in calculating
				cost of bidWhen comparing
				bids between domestic entities and non-domestic entities, costs related to the
				start-up of a project shall be excluded from a domestic bid.
								(C)Unreasonable cost determination
									(i)In generalThe head of a Federal agency shall not
				determine the cost of acquiring articles, materials, or supplies produced or
				manufactured in the United States to be unreasonable under subsection (a)
				unless the acquisition of such articles, materials, or supplies would increase
				the cost of the overall project by more than 25 percent.
									(ii)Rule of constructionNothing in this subparagraph shall be
				construed as reducing the percentage increase required as of the date of the
				enactment of the Buy American Improvement Act
				of 2009 for a determination of unreasonable cost applicable to
				projects under Department of Defense contracts.
									(3)Use outside the united states
								(A)In generalSubsection (a) shall apply without regard
				to whether the articles, materials, or supplies to be acquired are for use
				outside the United States if the articles, materials, or supplies are not
				needed on an urgent basis or if they are acquired on a regular basis.
								(B)Cost analysisIn any case in which the articles,
				materials, or supplies are to be acquired for use outside the United States and
				are not needed on an urgent basis, before entering into a contract an analysis
				shall be made of the difference in the cost of acquiring the articles,
				materials, or supplies from a company manufacturing the articles, materials, or
				supplies in the United States (including the cost of shipping) and the cost of
				acquiring the articles, materials, or supplies from a company manufacturing the
				articles, materials, or supplies outside the United States (including the cost
				of shipping).
								(4)Domestic availabilityThe head of a Federal agency may not make a
				determination under subsection (a) that an article, material, or supply is not
				mined, produced, or manufactured, as the case may be, in the United States in
				sufficient and reasonably available commercial quantities and of satisfactory
				quality, unless the head of the agency has determined that—
								(A)domestic production cannot be initiated
				without significantly delaying the project for which the article, material, or
				supply is to be procured; and
								(B)a substitutable article, material, or
				supply is not available in reasonable quantities and of satisfactory quality
				from a company in the United States.
								(5)Effect on domestic employmentIn determining whether a public interest
				waiver shall be granted under subsection (a), the head of a Federal agency
				shall—
								(A)consider the short-term and long-term
				effects of granting such a waiver on employment within the United States;
				and
								(B)determine any significant decrease in
				domestic employment to be against the public interest.
								(6)Transparency in waivers
								(A)Requests for waiversNot later than 7 days after a Federal
				agency receives a written request for a waiver under subsection (a), the head
				of the agency shall publish the request on a publicly available website of the
				agency in an easily identifiable location and shall provide the public with a
				reasonable period of time for notice and comment before issuing a
				waiver.
								(B)Waivers grantedNot later than 30 days after a Federal
				agency decides to issue a waiver under subsection (a), the head of the agency
				shall publish the decision and the justification for the decision in the
				Federal Register and on a publicly available website of the agency in an easily
				identifiable location.
								.
				
				(b)DefinitionsSection 1 of the
			 Buy American Act (41 U.S.C. 10c) is
			 amended by adding at the end the following new subsections:
				
					(c)Federal
				AgencyThe term Federal
				agency means any executive agency (as defined in section 4(1) of the
				Office of Federal Procurement Policy Act (41 U.S.C. 403(1))) or any
				establishment in the legislative or judicial branch of the Federal
				Government.
					(d)Substantially AllArticles, materials, or supplies shall be
				treated as made substantially all from articles, materials, or supplies mined,
				produced, or manufactured in the United States, if the cost of the domestic
				components of such articles, materials, or supplies exceeds 75 percent of the
				total cost of all components of such articles, materials, or
				supplies.
					.
			(c)Conforming Amendments
				(1)Section 2(a) of the
			 Buy American Act (41 U.S.C. 10a(a)) is
			 amended by striking department or independent establishment and
			 inserting Federal agency.
				(2)Section 3 of such Act (41 U.S.C. 10b) is
			 amended—
					(A)in subsection (a), by striking
			 department or independent establishment and inserting
			 Federal agency; and
					(B)in subsection (b), by striking
			 department, bureau, agency, or independent establishment and
			 inserting Federal agency.
					(3)Section 633 of the National Military
			 Establishment Appropriation Act, 1950 (41 U.S.C. 10d) is amended by striking
			 department or independent establishment and inserting
			 Federal agency.
				3.Regulations addressing use of project
			 segmentation to avoid applicability of Buy American requirements Not later than 90 days after the date of the
			 enactment of this Act, the Federal Acquisition Regulatory Council established
			 under section 25(a) of the Office of Federal Procurement Policy Act (41 U.S.C.
			 421(a)) shall amend the Federal Acquisition Regulation to ensure that the
			 requirements of section 2 of the Buy American
			 Act (41 U.S.C. 10a) apply to component projects that have been
			 disaggregated from a larger project for purposes of avoiding applicability of
			 such requirements to such larger project.
		4.Gao report and recommendations
			(a)Report on scope of waiversNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 report to Congress recommendations to be used in determining, for purposes of
			 applying the waiver provision of section 2(a) of the
			 Buy American Act, whether acquiring articles,
			 materials, and supplies mined, produced, or manufactured in the United States
			 would be inconsistent with the public interest.
			(b)RecommendationsThe report described in subsection (a)
			 shall include recommendations—
				(1)for standards for determining inconsistency
			 with the public interest, including how to incorporate the impact on domestic
			 employment in such standards; and
				(2)for establishing procedures for applying
			 the waiver provisions of the Buy American
			 Act that can be consistently applied, including how to investigate
			 waiver requests and evaluate domestic content requirements.
				5.United States obligations under
			 international agreementsThis
			 Act, and the amendments made by this Act, shall be applied in a manner
			 consistent with United States obligations under international
			 agreements.
		
